Citation Nr: 0622461	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-07 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether a timely substantive appeal was received with 
respect to an October 1998 rating decision that denied 
service connection for sleep apnea and obstructive hypopnea 
(claimed as fatigue, memory loss, headaches, and joint pain).

2.  Whether there was clear and unmistakable error (CUE) in 
the October 1998 rating decision that denied service 
connection for sleep apnea and obstructive hypopnea (claimed 
as fatigue, memory loss, headaches, and joint pain).

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for sleep apnea and 
obstructive hypopnea (claimed as fatigue, memory loss, 
headaches, and joint pain). 

4.  Entitlement to service connection for a disorder 
manifested by fatigue, memory loss, headaches, and joint pain 
(claimed as an undiagnosed illness).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1993, which included active service in the Southwest Asia 
theater of operations during the Persian Gulf War from August 
1990 to March 1991.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

This appeal was previously before the Board in August 2005, 
when it determined that the appeal had to be remanded in 
order to address an inextricably intertwined matter of 
whether there was clear and unmistakable error (CUE) in the 
October 1998 rating decision that originally denied 
entitlement to service connection for sleep apnea and 
obstructive hypopnea (claimed as fatigue, memory loss, 
headaches, and joint pain).  The matter is now back before 
the Board, and the Board is satisfied that all action 
requested on remand is complete, such that it may proceed 
with a decision on this appeal herein.

Moreover, during the pendency of this matter, the veteran 
indicated that he continuously pursued an appeal with respect 
to the original October 1998 rating decision that denied 
service connection for sleep apnea and obstructive hypopnea 
(claimed as fatigue, memory loss, headaches, and joint pain).  
The RO did not directly address this issue in its review of 
the other matters now pending on appeal.  However, as will be 
explained below, the Board has determined that the veteran 
filed a timely substantive appeal to the October 1998 rating 
decision.  As such, no prejudice results from the Board's 
current review of the matter.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  And, although the RO did not certify the 
timeliness matter for review as a separate issue on appeal, 
for purposes of clarity, the Board will do so in this 
decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 19.35 (2005).

The Board refers the following claimed and unexplained 
symptoms/disorders back to the RO, for consideration for 
entitlement to service connection specifically as undiagnosed 
illness(es): skin rashes, disorientation, concentration, 
stuttering, and genitourinary (burning urine and semen) 
problems (as first reported at August 1998 VA examinations); 
peripheral neuropathy (upper and lower extremity tingling) 
problems (as initially reported on VA EMG evaluation in 
September 1998); gastrointestinal (diarrhea) problems (as 
initially reported on VA examination in January 1999); and 
other neurological problems (dizziness initially noted in a 
December 2000 VA neurological consultation report, tremor 
first noted in a January 2002 VA neurological report, loss of 
balance and muscle twitching first noted in a July 2002 VA 
treatment record, and motor impairment initially noted in a 
September 2004 VA examination report).  See 38 C.F.R. 
§§ 20.200-20.202 (2005).  


FINDINGS OF FACT

1.  As to the October 1998 rating decision that originally 
denied service connection for sleep apnea and obstructive 
hypopnea (claimed as fatigue, memory loss, headaches, and 
joint pain), the RO received a timely appeal of that decision 
via the filing of a notice of disagreement in December 1998 
and, subsequent to the issuance of a December 1998 statement 
of the case, a substantive appeal in January 1999.


2.  The matter of whether there was clear and unmistakable 
error (CUE) in the RO's October 1998 rating decision is moot. 

3.  The matter of whether new and material evidence has been 
received to reopen the claim for service connection for sleep 
apnea (claimed as fatigue, memory loss, headaches, and joint 
pain) is moot.

4.  VA notified the veteran of the evidence needed to 
substantiate his pending claim for service connection, 
explained to him who was responsible for submitting such 
evidence, and obtained and fully developed all other evidence 
necessary for an equitable disposition of that claim.

5.  The veteran's service included active duty, from August 
1990 to March 1991, within the Southwest Asia theater of 
operations during the Persian Gulf War.

6.  Competent medical evidence of record establishes that a 
disorder manifested by objective symptomatology of fatigue, 
memory loss, headaches, and joint pains is not the result of 
any diagnosed condition. 


CONCLUSIONS OF LAW

1.  A timely substantive appeal was received with respect to 
the October 1998 rating decision that denied service 
connection for sleep apnea and obstructive hypopnea (claimed 
as fatigue, memory loss, headaches, and joint pain).  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2005).  

2.  The October 1998 rating decision that denied service 
connection for sleep apnea and obstructive hypopnea (claimed 
as fatigue, memory loss, headaches, and joint pain) is not 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302 (1998) [38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2005)].  



3.  The appeal as to whether there was clear and unmistakable 
error in an October 1998 that denied service connection for 
sleep apnea and obstructive hypopnea (claimed as fatigue, 
memory loss, headaches, and joint pain) must be dismissed as 
moot.  38 U.S.C.A. § 511, 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.101 (2005).

4.  The appeal as to whether new and material evidence was 
received to reopen a claim for service connection for sleep 
apnea and obstructive hypopnea (claimed as fatigue, memory 
loss, headaches, and joint pain) must be dismissed as moot.  
38 U.S.C.A. § 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 
(2005).

5.  An undiagnosed illness manifested by fatigue, memory 
loss, headaches, and joint pain was incurred in active 
service.  38 U.S.C.A. §§ 101, 1110, 1117, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, now codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The provisions of the VCAA are not applicable to matters of 
clear and unmistakable error (CUE).  Livesay v. Principi, 15 
Vet. App. 165 (2001).  These provisions are, however, 
applicable to matters such as the timeliness of an appeal, a 
request to reopen a claim based upon the receipt of new and 
material evidence, and claims for service connection.  As 
will be explained below, the Board has determined that the 
October 1998 rating decision is not final, which in turn has 
rendered the matters of CUE and new and material evidence 
moot.  Moreover, the Board's decision herein, especially with 
regard to the pending claim for service connection, 
constitutes a complete grant of the benefits sought on 
appeal.  As such, no further action is required to comply 
with the VCAA and its implementing regulations at this time.

Factual Background and Procedural History

The veteran first filed for entitlement to service connection 
for "severe fatigue, memory loss, headaches, and joint 
pain" in a May 1998 claim. 

The veteran's service medical records do not reflect any 
complaints, symptoms, diagnoses, or treatment in relation to 
the veteran's claimed fatigue, memory loss, and headache 
disorders.  As for joint pain, these records do reflect that 
he was evaluated for some apparently acute foot and knee 
problems, as well as possible tendonitis-related elbow pain, 
possible bursitis, and a right thumb and hand strain.  His 
June 1993 service separation examination reports did note 
bilateral knee pain with patellofemoral pain syndrome, which 
was described by the examining service physician as not 
currently disabling.  

Thereafter, VA medical reports reflected that by November 
1997, the veteran had been referred for evaluation of chronic 
fatigue of unknown etiology, with a history of symptoms 
beginning in approximately May 1991.  When questioned on 
intake, he reported some decreased energy and some 
forgetfulness, but denied the existence of many other 
possible symptoms.  After an initial screening that in part 
reflected many normal laboratory test results, the tentative 
assessment was Persian Gulf War Syndrome, and the veteran was 
referred to a VA Persian Gulf War clinic for neuropsychologic 
testing.  

At the November 1997 VA neuropsychologic evaluation with 
testing, the veteran presented with a history of chronic 
fatigue, short-term memory problems, low energy, and 
headaches.  The results of cognitive testing varied from 
superior to impaired findings, and it was noted that this 
pattern of results is often seen in individuals with mood 
complaints and fatigue.  One test specifically indicated that 
the veteran was experiencing considerable fatigue and 
concentration problems.  Continued evaluation was the 
recommendation at that time.  Thereafter, December 1997 VA 
electromyograph (EMG) and nerve conduction study (NCS) tests, 
as well as a January 1998 VA electroencephalogram (EEG) test, 
were normal.   

At a May 1998 VA outpatient neurological evaluation, the 
veteran complained of two types of headaches, fatigue, and 
joint pains.

In June 1998, the veteran underwent a sleep study at a 
private sleep disorders center.  The results were classified 
as an abnormal polysomnogram, because of noted moderately 
severe obstructive sleep apnea, and sleep continuity was 
described as disturbed by arousals related mainly to 
obstructive hypopneas.  Further clinical evaluation was 
recommended, including bloodwork, thyroid testing, an ear, 
nose, and throat examination, and a repeat attended 
polysomnogram with the use of a whole night nasal continuous 
positive airway pressure device.    

During an August 1998 VA fibromyalgia and chronic fatigue 
syndrome (CFS) examination with some noted record review, the 
veteran complained of symptoms including fatigue, memory 
loss, arthralgia, joint pain, and an occasional sore throat.  
The examiner's findings were as follows: 

"(1)  History of fatigue and arthralgia secondary to 
sleep disorder, sleep apnea, obstructive hypopnea.  
Patient has symptoms of fibromyalgia with multiple, to 
the point, tenderness and achiness all over his body 
with significant fatigue consistent with fibromyalgia 
secondary to sleep disorder.  Patient has been evaluated 
for sleep disorder consistent with a diagnosis of 
obstructive hypopnea, pending evaluation and treatment 
with continuous positive airway pressure (CPAP) this 
month.

(2)  Patient is a war veteran, Gulf War veteran, with a 
history of fatigue and memory loss.  Above as mentioned, 
fatigue can be attributed to the sleep disorder, memory 
loss and disturbances can be evaluated by neurologist 
and neuropsychiatric evaluation as well."

The August 1998 VA fibromyalgia and CFS examiner continued 
her report by saying that at that time, the veteran's 
evaluation was consistent with fatigue and fibromyalgia 
syndrome, secondary to a sleep disorder (sleep apnea).  She 
advised that after treatment for sleep apnea, the veteran 
needed to be evaluated again in order to rule out any other 
causes or improvement of his fatigue, arthralgia, and memory 
problems.  It is unclear whether this examiner had the entire 
claims file available for review in conjunction with this 
examination.

The veteran also underwent a later August 1998 VA 
neurological evaluation with some noted record review.  His 
chief complaint at the time was chronic fatigue.  He also 
reported a history of a rash and intermittent high 
temperatures lasting for  approximately a year after 
returning from the Persian Gulf, as well as other current 
symptoms of frequent headaches, disorientation, concentration 
and memory problems, and a stuttering problem (since his 
return from overseas).  After clinical evaluation, the 
recorded impressions were that this Gulf War veteran had 
obstructive sleep apnea and an undiagnosed illness consisting 
of the following symptoms: headaches; joint pains; 
generalized fatigue (with notation that a component of that 
problem could certainly be a result of the obstructive sleep 
apnea); stuttering; and concentration/memory problems.  It is 
unclear whether this examiner had the entire claims file 
available for review in conjunction with this examination, 
but the Board further notes that the veteran's remaining VA 
medical reports of record indicate that this provider is the 
veteran's main treating physician, and has served in that 
role since approximately May 1998.

Notably, the RO's October 1998 rating decision 
recharacterized the claim as "service connection for sleep 
apnea (claimed as fatigue, memory loss, headaches, and joint 
pain)."  The RO then denied the claim via a finding that the 
veteran's purported undiagnosed illness symptoms of fatigue, 
memory loss, headaches, and joint pain were all attributable 
to diagnosed sleep apnea and obstructive hypopnea, as 
indicated by the August 1998 VA fibromyalgia and CFS 
examiner.  There was no mention in this decision, however, of 
the August 1998 VA neurological examiner's findings.    

In a November 1998 notice of disagreement (NOD), the veteran 
averred that it was medically incorrect to presume that all 
of his reported symptoms were caused by sleep apnea.  


In mid-January 1999, the RO received a letter of inquiry from 
a United States (U.S.) Senator as to the veteran's 
"disability appeal," along with a copy of the NOD.  In a 
later January 1999 response letter, the RO advised the U.S. 
Senator as to the status of the veteran's "ongoing appeal to 
establish service connection for conditions resulting from 
his Gulf War service."

Also in January 1999, the veteran underwent another VA 
neurological examination with some noted record review.  He 
complained of symptoms including right upper and lower 
extremity pain, miscellaneous joint pains, and headaches.  
After evaluation, the diagnoses were bilateral ulnar 
neuropathy as noted on EMG only, as well as documented 
obstructive sleep apnea by polysomnogram, headache, 
confusional state, and joint pains in addition to the above, 
in a patient with undiagnosed disease of the nervous system, 
who was a Gulf War veteran.  It is unclear whether this 
examiner had the entire claims file available for review in 
conjunction with this examination.

In early September 2000, the RO received another inquiry 
letter from the veteran's U.S. Senator as to the claim, along 
with the veteran's July 2000 letter to this official and 
enclosures of the NOD and a copy of the RO's January 1999 
letter to the Senator.  The veteran's July 2000 letter 
advised that he desired assistance with his claim, in 
relation to the RO's October 1998 denial and his immediate 
appeal of that decision.  He noted that it had been over two 
years since the initial filing of his claim.  He advised that 
the basis for his claim had been termed Gulf War Syndrome, 
and noted that his complaints were similar to those reported 
by many other veterans, including chronic fatigue, 
neuropathy, severe headaches, joint pain, and other symptoms.  
He further reported that since filing his claim, he was 
selected to participate in a year-long VA clinical trial to 
attempt to eradicate a mycoplasma infection with the use of 
antibiotics.  He then noted that mycoplasma organisms had 
been implicated as a possible causative agent in Gulf War 
Syndrome.  

In an October 2000 letter to the U.S. Senator, the RO stated 
that there was no appeal pending for the veteran, because it 
had not received a VA Form 9 substantive appeal form.  The RO 
then noted that because there was some evidence of record 
that had not yet been considered by VA, it would consider the 
information as evidence to reopen the claim for service 
connection for sleep apnea (claimed as fatigue, memory loss, 
headaches, and joint pain).  

A December 2000 VA neurological consultation request 
reflected the veteran's continuing complaints of fatigue, 
joint pain, and memory loss, with periods of disorientation 
and dizziness leaving him feeling like he was behind a fog, 
and also recorded that the veteran had a prior positive 
plasma creatinine test result, reflecting the presence of 
mycoplasma in his system.

A February 2001 VA outpatient neurological evaluation report 
included the August 1998 VA neurological examiner's 
assessment of undiagnosed illness since the veteran's service 
in the Gulf, with the following symptoms and findings: 
central sleep apnea of undetermined cause and causing 
fatigue; and burning semen.  A February 2001 VA EEG test 
report reflected only normal findings.

In March 2001, the RO sent the veteran a VCAA readjudication 
letter with regard to his previously denied claims for 
service connection of liver disease, a urinary tract 
condition, and ulnar neuropathy.  In a September 2001 rating 
decision, the RO then again denied the claims.  In these 
documents, the RO made no mention of the veteran's pending 
claim for service connection for sleep apnea (claimed as 
fatigue, memory loss, headaches, and joint pain).

A January 2002 VA outpatient neurological evaluation report 
included the August 1998 VA neurological examiner's diagnosis 
of undiagnosed illness since the veteran's service in the 
Gulf, with the following symptoms and findings: fatigue with 
sleep study showing central sleep apnea of undetermined 
cause; burning semen; joint pain; and tremor.

In a July 2002 statement, the veteran again mentioned his 
claim for service connection for fatigue, memory problems, 
and joint pain, and supplied a July 2002 letter from the 
August 1998 VA neurological examiner, which advised that the 
veteran had had an undiagnosed illness since his service in 
the Persian Gulf, and that he had been enrolled in Gulf War 
treatment studies as based upon his symptoms, including 
fatigue, memory problems, and joint pain. 


Another July 2002 VA record reflected a report from the 
veteran's wife that the veteran had persistent problems with 
fatigue, memory, loss of balance, orientation, joint pain, 
and muscle twitches.   

A September 2002 VA neurological evaluation report included 
the August 1998 VA neurological examiner's diagnosis of 
undiagnosed illness since the veteran's service in the Gulf, 
with the following symptoms and findings: fatigue with sleep 
study showing central sleep apnea of undetermined cause; 
concentration problems; peripheral neuropathy and numbness in 
the left fifth digit; joint pain; and tremor.

A September 2002 VA EEG test, ordered in light of the 
veteran's reports of severe attentional problems, reflected 
findings of mildly abnormal results based upon intermittent 
left temporal theta waves.  The test report further stated, 
however, that the clinical significance of the results was 
uncertain.  A concurrent VA EMG and NCS study, requested in 
order to assess possible entrapment and/or peripheral 
neuropathy after the veteran's reports of tingling in his 
hands, feet, and left upper extremity, as well as an episode 
of left arm numbness, reflected findings of mild peripheral 
neuropathy and moderate ulnar neuropathy at the left elbow.   

In mid-January 2003, the RO received another letter from a 
U.S. Representative, along with a copy of a letter from the 
veteran's wife that advised that he still experienced 
problems with "Gulf War Illness."  In a later January 2003 
response letter, the RO incorrectly then advised the U.S. 
Representative that the veteran reopened his claim on 
September 7, 2000 (the date of the prior inquiry from the 
veteran's U.S. Senator, interpreted by the RO in its October 
2000 response letter to be a request to reopen the claim for 
sleep apnea and its symptoms).  Furthermore, the RO 
incorrectly stated that a September 2001 rating decision 
(issued in respect to direct service connection for liver, 
urinary, and neuropathy claims only) had denied the veteran's 
reopened claim (for service connection for sleep apnea and 
related problems).  As well, the RO incorrectly stated that 
it had contacted the veteran via the March 2001 VCAA letter 
(which was issued only with regard to liver, urinary, and 
neuropathy disorders), and had asked him to provide new and 
material evidence in support of his reopen request, but that 
he failed to respond to the letter.  The RO then advised the 
U.S. Representative that it considered his inquiry to be a 
new request to reopen the veteran's claim for benefits in 
relation to Gulf War illness.

In May 2003, the August 1998 VA neurological examiner 
supplied another letter that stated that the veteran had been 
followed by the neurology service since May 1998 for 
treatment of symptoms noted since his Gulf War deployment.  
She added that a comprehensive list of those symptoms would 
include: fatigue; memory problems; joint pain; and migraine 
headaches.  She again advised that since 1999, the veteran 
had been a participant in a Veterans Health Administration 
(VHA) study (VA Cooperative Study 475: Antibiotic Treatment 
of Gulf War Veterans' Illnesses) to assess the efficacy of 
medications and/or treatment modalities in alleviating his 
initially presented symptoms.  She explained that the study 
used doxycycline versus a placebo in order to determine 
whether symptoms of fatigue, cognitive impairment, and joint 
pain would improve based upon the receipt of either 
doxycycline or a placebo, and noted that the veteran was 
unaware of whether he was in the treatment or placebo group.

In an August 2003 letter, the August 1998 VA neurological 
examiner indicated that the comprehensive list of symptoms 
noted since the veteran's deployment to the Gulf included: 
fatigue; memory problems; joint pain/muscle aches; and 
migraine headaches.  She emphasized that while the veteran 
had been diagnosed with sleep apnea, despite treatment of the 
condition, he still had severe fatigue.  

An April 2004 report from S.S., M.D., the co-director of the 
private sleep disorders center, reviewed the veteran's 
sleeping problems.  She advised that upon speaking with him 
in February 2004 and hearing his complaints of increasing 
fatigue and arthritis, she wondered if his sleep-disordered 
breathing and sleep disorders were adequately controlled, and 
so she had him return for a new polysomnogram.  She noted 
that the results of the test showed no central apneas, unlike 
during prior testing, but did reveal persistent and moderate 
positional obstructive sleep apnea.  She indicated that 
equipment previously provided to help with the veteran's 
problem was downgraded because of noted sleep improvement.  
She also recorded that he continued, however, to have 
significant daytime sleepiness.  As well, she noted her 
awareness of the veteran's many other reported symptoms and 
of his receipt of treatment for chronic fatigue, 
fibromyalgia, and an undiagnosable disorder, possibly Gulf 
War Syndrome.  She concluded that with regard to the 
veteran's obstructive sleep apnea, it was persistent, but 
that interestingly, it was significantly better than what it 
was five years earlier.  She advised that he also probably 
had idiopathic hypersomnia.       

Thereafter, a July 2004 letter addressed the results of the 
veteran's participation in the VA medical study.  This letter 
advised that the study revealed no difference in improvement 
between individuals who took doxycyline and those who took 
the placebo, but did note that most study participants tested 
negative for mycoplasma by the end of the treatment year.  
The letter indicated that the study suggested that there was 
no obvious relationship between mycoplasma and having Gulf 
War Veterans' Illness.  The letter also addressed the results 
of three tests for the presence of mycoplasma in the 
veteran's system, noting that all findings were negative, and 
stating that the significance of the results remained 
uncertain at that time.    

In September 2004, the veteran underwent another VA 
neuropsychological evaluation, which revealed poor to average 
performance on many tests.  The VA neuropsychologist advised 
that the veteran: showed signs of significant fatigue, 
confusion, and difficulty with consistent attention; was 
motorically slowed; and had difficulty encoding new material 
and keeping track of complex stimuli.  She again recommended 
that he seek services for CFS.  

In an October 2004 rating decision, the RO denied the 
veteran's September 2004 claim for CUE with respect to the 
October 1998 rating decision.

In May 2005, the veteran and his wife testified at a hearing 
before the undersigned.  At that time, among other things, 
the veteran noted the continued presence of his many reported 
symptoms.  Also in May 2005, the veteran provided a copy of a 
BVA decision that awarded service connection to another 
veteran for CFS, in relation to a positive mycoplasma test 
finding, averring that his case was similar.



Whether There Was a Timely Substantive Appeal of the October 
1998 Rating Decision

Before addressing the pending CUE and new and material 
evidence matters, the Board must address the finality of the 
October 1998 rating decision that originally denied service 
connection for sleep apnea and obstructive hypopnea (claimed 
as fatigue, memory loss, headaches, and joint pain).  The 
veteran has indicated his belief that he has continually 
pursued the matter of his entitlement to service connection 
for Gulf War illness since his May 1998 claim filing.  

Any communication or action indicating an intent to apply for 
benefits under the laws administered by VA from a claimant, 
his authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris (not having the capacity to act for oneself) may be 
considered an informal claim for these benefits.  See 38 
C.F.R. § 3.155 (2005). 

Appellate review of an RO decision is initiated by an NOD and 
completed by a substantive appeal filed after the issuance of 
a statement of the case (SOC).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202  (2005).  
After issuance of the SOC, a formal appeal must be filed 
within 60 days from the date of mailing of the SOC, or within 
the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends at a later time.  38 U.S.C.A. § 7105(d)(3) (West 2002); 
38 C.F.R. § 20.302(b) (2005).  With regard to the October 
1998 rating decision, then, the RO had to receive a timely 
substantive appeal of the matter by October 1999 (one year 
from the date of mailing of that decision, as the SOC was 
issued in December 1998).

A substantive appeal consists of a properly completed VA Form 
9 or other correspondence containing the necessary 
information.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed.  The Board will construe such arguments, 
however, in a liberal manner for purposes of determining 
whether they raise issues on appeal, and the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See 
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.

The Board finds that the U.S. Senator's January 1999 
correspondence, wherein he also forwarded correspondence from 
the veteran, adequately served as the filing of a timely 
substantive appeal with respect to the October 1998 rating 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302.  As such, the October 1998 rating decision is not 
final. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302 (1998) [38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2005)].  

Whether There Was Clear and Unmistakable Error in the October 
1998 Rating Decision that Denied Entitlement to Service 
Connection

A rating action is final and binding in the absence of CUE.  
38 C.F.R. §§ 3.104(a), 3.105(a) (2005).  When CUE is found in 
a prior RO decision, however, the prior decision will be 
reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a).

In the decision above, the Board has determined that the 
October 1998 rating decision that the veteran challenged on 
the basis of CUE was not final because of the filing of a 
timely substantive appeal to that decision.  Thus, there is 
no final decision for the Board to review in relation to the 
pending CUE claim, and the claim is therefore moot.  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of this appeal, and so the proper 
course of action is to dismiss the claim (without prejudice).  
38 U.S.C.A. §§ 511(a), 7104 (West 2002); 38 C.F.R. § 20.101 
(2005); Simmons v. Principi, 17 Vet. App. 104 (2003).

Whether New and Material Evidence Has Been Received to Reopen 
the Claim  for Service Connection 

Under VA law, if new and material evidence is presented or 
secured with respect to a claim that has finally been 
disallowed, the claim shall be reopened and reviewed.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  
Again, when there is no timely substantive appeal of an RO 
decision on claim, that decision becomes final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  

This new and material evidence claim arose in relation to the 
prior "final" October 1998 rating decision.  Again, the 
Board has determined that the October 1998 rating decision is 
not in fact final (because of the timely filed substantive 
appeal).  Thus, there is no such final decision for the Board 
to review in relation to this new and material evidence 
claim, thus making the claim moot.  Accordingly, the proper 
course of action here is also to dismiss this matter.  38 
U.S.C.A. §§ 511(a), 7104; 
38 C.F.R. § 20.101; Simmons, supra.

Service Connection for a Disorder Manifested by Fatigue, 
Memory Loss, Headaches, and Joint Pain

Introduction

This case is highly representative of the type of claim that 
warrants application of VA's benefit of the doubt doctrine.  
As such, for the reasons detailed below, the veteran's claim 
for service connection will be granted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Applicable Law

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b); 3.307, 3.309 (2005).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).


In addition to consideration under the usual standards for 
direct and presumptive service connection of a claim under VA 
law as explained above, for claims by individuals with 
Persian Gulf War service in the Southwest Asia theater of 
operations (such as the veteran), 38 U.S.C.A. § 1117 (West 
2002) authorizes VA to compensate any veteran with a chronic 
disability resulting from an undiagnosed illness or a 
combination of undiagnosed illnesses manifesting either 
during this period of service or within the applicable 
presumptive period.  See also 38 C.F.R. §§ 3.317(a)(1), (5) 
(2005).  Per 38 C.F.R. § 3.317(a)(1), a veteran may receive 
compensation if he exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
the ones listed in 38 C.F.R. § 3.317(b) (2005), provided that 
such disability becomes manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and which by history, physical 
examination and laboratory tests, cannot be attributable to 
any known clinical diagnosis.  See also 66 Fed. Reg. 56,614-
56,615.  

Per 38 C.F.R. § 3.317(a)(3) (2005), "objective indications 
of chronic disability" include "signs" of objective 
medical evidence perceptible to an examining physician and 
other "non-medical indicators" that are capable of 
independent verification.  Under 38 C.F.R. § 3.317(a)(4) 
(2005), disabilities existing for six months or more and 
those that exhibit intermittent periods of improvement and 
worsening over a six-month period are considered chronic, and 
the six-month period is to be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.           

As well, pursuant to the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976, 
effective March 1, 2002, compensation for Persian Gulf War 
veterans includes "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, irritable bowel syndrome, or any other illness that 
meets the requisite criteria, as well as any other diagnosed 
illness that the Secretary determines, by regulation as 
prescribed under 38 U.S.C.A. § 1117(d) (West 2002), should be 
presumptively service-connected.  See 38 C.F.R. 
§ 3.317(a)(2)(i)(B), (C) (2005).  


"Medically unexplained chronic multisymptom illness" is a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
See 38 C.F.R. § 3.317(a)(2)(ii) (2005).  

The signs or symptoms that may be manifestations of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue; (2) signs or symptoms involving the skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms;  
(8) signs or symptoms involving the upper or lower 
respiratory system; (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal weight 
loss; or 
(13) menstrual disorders.  See 38 U.S.C.A. §§ 1117, 1118 
(West 2002); 38 C.F.R. § 3.317.  If such signs or symptoms 
have been medically attributed to a diagnosed (rather than 
undiagnosed) illness, then the Persian Gulf War presumption 
of service connection does not apply.  VAOPGCPREC 8-98.

Analysis of the Claim

The veteran has clearly averred that he suffers from an 
undiagnosed illness as the result of his Persian Gulf War.  
Thus, the Board will begin review of the pending claim via 
consideration under that theory of entitlement.  For the 
reasons explained below, the Board finds that service 
connection for an undiagnosed illness manifested by fatigue, 
memory loss, headaches, and joint pain is warranted at this 
time.  38 U.S.C.A. §§ 1117, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.317.

As reviewed above, the veteran has diagnosed sleep disorders.  
In light of that information, the August 1998 VA fibromyalgia 
and CFS examiner opined that the veteran had fatigue and 
fibromyalgia syndrome secondary to his sleep disorder.  She 
also advised that the veteran's "memory loss and 
disturbances" could be evaluated by a neurologist and 
neuropsychiatric evaluation.  While she noted a history of 
treatment for headaches, the examiner did not address their 
etiology in the conclusions of her report.  

Meanwhile, an August 1998 VA neurologist who later evaluated 
the veteran, and who has been one of his treating doctors 
since approximately May 1998, opined that the veteran had 
both obstructive sleep apnea and a Gulf War-related 
undiagnosed illness consisting of memory problems, headaches, 
joint pains, and generalized fatigue (but observing that a 
component of that fatigue could be related to the sleep 
apnea), among other things.  She has also repeatedly 
emphasized the existence of the veteran's undiagnosed illness 
in multiple subsequent medical opinions of record, with a 
varying and/or expanded symptoms list accompanying each 
opinion.  As well, in her later opinions, she explained that 
the veteran's diagnosed sleep problems had improved 
significantly (which was also noted in an April 2004 private 
sleep disorders evaluation report), but that he still had 
unexplained severe fatigue.      

As well, another January 1999 VA neurological examiner opined 
that among other problems, the veteran had headaches and 
joint pain, and was a Gulf War veteran with undiagnosed 
disease of the nervous system.

It appears that the RO has basically decided that the medical 
evidence of record clearly establishes that all of the 
veteran's claimed problems as now on appeal (fatigue, memory 
loss, headaches, and joint pain) are symptoms and/or 
residuals of his diagnosed sleeping and/or fibromyalgia 
problems, and the RO has indicated a heavy reliance upon the 
aforementioned August 1998 VA fibromyalgia and CFS examiner's 
opinion.  

However, the Board finds that the pertinent evidence 
available for review is not so entirely against the claim.  
Rather, as explained above, both the veteran's treating VA 
doctor (and examiner as well) and another VA examining 
professional of record have opined that he has an undiagnosed 
illness in relation to his Gulf War service.  Moreover, his 
treating physician (the August 1998 neurological disorders 
examiner) has opined that he has undiagnosed fatigue that is 
distinguishable from the fatigue associated with his sleep 
disorder.  See also Mittleider v. West, 11 Vet. App. 181 
(1998).  Moreover, competent medical evidence of record from 
this physician additionally identifies headaches, memory 
loss, and joint pain as other undiagnosed problems related to 
the veteran's Gulf War service, and the January 1999 VA 
examiner also noted headaches and joint pain in relation to 
an undiagnosed illness.  The Board further observes that 
while the veteran apparently left active service in 1993 with 
patellofemoral pain syndrome, his medical records do not 
currently focus upon such knee problems, and his claim is 
filed in relation to undiagnosed and  systemic joint pain.  
Id.  In addition, while the veteran has focused upon prior 
positive findings of mycoplasma infection as the cause of his 
undiagnosed illness, the Board notes that he does not need 
such evidence to substantiate the matters now pending on 
appeal.

Accordingly, given the evidence of record and especially the 
medical evidence as summarized above, the Board finds that 
the pertinent evidence and information in this case does not 
preponderate against the claim, but rather is in a state of 
relative equipoise.  As such, the Board will grant this 
appeal.  Congress has created the veterans' benefits system 
to be both "paternalistic" and "uniquely pro-claimant."  
See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen 
v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 
212 F.3d 1255 (Fed. Cir. 2000).  In a case such as this, in 
recognition of the aforementioned guiding principles and with 
necessary application of the benefit of the doubt rule, the 
Board therefore holds that the claim for service connection 
of fatigue, memory loss, headaches, and joint pain, as an 
undiagnosed illness, should prevail.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.




ORDER

The appeal as to whether a timely substantive appeal was 
received with regard to an October 1998 rating decision is 
granted.

The appeal as to whether there was clear and unmistakable 
error (CUE) in the October 1998 rating decision that denied 
service connection for sleep apnea and obstructive hypopnea 
(claimed as fatigue, memory loss, headaches, and joint pain) 
is dismissed.

The appeal as to whether new and material evidence has been 
received to reopen the claim for service connection for sleep 
apnea and obstructive hypopnea (claimed as fatigue, memory 
loss, headaches, and joint pain) is dismissed.  

Service connection for a disorder manifested by fatigue, 
memory loss, headaches, and joint pain, as an undiagnosed 
illness, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


